UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
EDGAR GUEVARA and LORENA M. GUEVARA,
individually and on behalf of all others similarly situated,

                                                           Plaintiffs,
                                                                           Case No. 15-CV-02895 (GRB)
                             - against -

SIROB IMPORTS, INC., NICK BOBORIS and PETER
BOBORIS,

                                                          Defendants. .
-----------------------------------------------------------------------x

                        DECLARATION OF STEVEN J. MOSER
               IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY
             APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT

I, Steven J. Moser, declare as follows:

        1.       I am the lawyer primarily responsible for prosecuting Plaintiffs’ claims.

        2.       I make these statements based upon personal knowledge.

        3.       This action was commenced on May 19, 2015. See Compl., ECF No. 1.

        4.       The class and collective action complaint alleged five causes of action. The first

three causes of action (Counts I-III, Compl. ¶¶ 86-103) seek overtime and straight wages under

the NYLL and the FLSA based on three distinct policies which resulted in the failure to pay

employees for all compensable hours:

              a. Failing to pay employees for a 15-minute compensable break (“uncompensated

                 rest period claims”). See Compl. ¶¶ 41-42;

              b. Failing to pay employees for pre-shift work which involved washing hands and

                 donning company-provided attire such as a hairnet, gloves, and coat (“donning

                 and doffing claims”). Compl. ¶¶ 43-44; and



                                                    1
            c. Rounding down hours paid at the end of the day to the nearest ½ hour worked

               (“rounding claims”). Compl. ¶¶ 45-46.

       5.      Count IV sought spread of hours pay on behalf of all minimum wage workers

who worked a spread of hours in excess of ten and were not paid an additional hour at the

minimum wage. See Compl. ¶¶ 49-50, 104-107; 12 NYCRR § 142-2.4. Count V alleged that

employees hired after the passage of the New York Wage Theft Prevention Act did not receive

the wage notice required by NYLL § 195(1). See Compl. ¶¶ 51-52, 108-111.

       6.      On November 17, 2016, the Plaintiffs filed an amended complaint which

modified the individual factual allegations of the named Plaintiffs. See Amen. Compl., ECF No.

28. The causes of action remained the same. See Amen. Compl. ¶¶ 84-109.

       7.      On November 30, 2016 the parties filed a consent to Jurisdiction by United States

by then Magistrate Judge Gary R. Brown. ECF No. 29.

       8.      Following a period of substantial discovery, Plaintiffs moved for conditional

certification of FLSA Claims (Count I), appointment of the Moser Law Firm, PC as class

counsel, and Rule 23 Class Certification of all NYLL Claims (Counts II-V). See ECF Nos. 39-

48 (June 7, 2017). Defendants cross moved for partial summary judgment dismissing Counts I,

II, III based upon Plaintiffs’ uncompensated rest period, donning and doffing, and rounding

claims, as well as Count V (wage notice claims). See ECF Nos. 49-52 (June 7, 2017).

       9.      On November 3, 2017, the Honorable Gary R. Brown, then Magistrate Judge for

the Eastern District of New York, dismissed the donning and doffing claims only, and allowed

the remaining claims to proceed. ECF No. 59 at 1, 15. A copy of Judge Brown’s Order is

annexed hereto as Exhibit 1. The Court granted Plaintiffs’ request for class and collective action

certification of (1) unpaid rest period claims (Counts I-III), (2) rounding claims (Counts I-III),




                                            2
(3) spread of hours pay (Count IV) and (4) wage notice claims (Count V). Id.

         10.   On February 13, 2018 Class Counsel mailed Notice and Consent to Join forms to

the FLSA collective. Fourteen individuals, in addition to the Class Representatives, filed consent

forms to join the collective action. See ECF Nos. 64-77.

         11.   After commencement the parties engaged in full fact discovery. Defendants also

made available for inspection class-wide wage and hour documents, payroll tax returns, and

other documents which were used by Plaintiffs to compute damages.

         12.   Plaintiffs prepared detailed damages computation spreadsheet using Microsoft

Excel.

         13.   According to Plaintiffs’ calculations, overtime and spread of hours pay were

estimated at $900K. Liquidated damages and prejudgment interest were estimated to be an

additional $1.4M, for a total damages calculation of approximately $2.3M.

         14.   On August 20, 2018 and again on November 15, 2018 the parties attempted to

reach a negotiated settlement with the assistance of a court-approved mediator, Vivian Berger,

Esq. These attempts at reaching a settlement were unsuccessful.

         15.   Although Plaintiffs estimated the wages component of damages to be

approximately $900K, Defendants submitted their own comprehensive damages calculations in

the course of mediation which computed overtime and spread of hours pay (and resulting

liquidated damages and interest) at only a fraction of the amounts computed by the Plaintiffs.

         16.   On August 5, 2019 the parties participated in a Settlement Conference before the

Honorable Steven I. Locke, United States Magistrate for the Eastern District of New York,

which resulted in a settlement, subject to Court approval.

         17.   A copy of the Settlement Agreement is annexed hereto as Exhibit 2.




                                             3
       18.     The proposed settlement calls for the payment of a maximum amount of

$1,200,000.00.

       19.     A copy of the proposed class notice is annexed hereto as Exhibit 3.

       20.     A copy of the proposed class notice in Spanish is annexed hereto as Exhibit 4.

                                        *       *      *

               I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is

true and correct.

Dated: Glen Cove, New York
       February 3, 2020
                                                           ___________________________
                                                           Steven J. Moser




                                            4
